DETAILED ACTION

Response to Amendment
A Reply was filed 28 March 2022.  Claims 1, 3-4, 6-10, 12-13, and 15-19 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to cancel claim 10.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenneth Bruley (Reg. No. 51,504) on 10 May 2022.

Claim 10 has been amended as follows: 
10. (Canceled) 



Allowable Subject Matter
Claims 1, 3-4, 6-9, 12-13, and 15-19 are allowable over the prior art of record.


Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646